Exhibit 10.1

June 22, 2012

Delivered Via E-mail to Karen van Lith’s Counsel

Personal and Confidential

To: Karen van Lith

Re: Separation Agreement and Release

Dear Karen:

As we have agreed, your employment with MakeMusic, Inc. (“MakeMusic”) will end
effective at the close of business June 15, 2012, pursuant to Section 3.01(a) of
your Employment Agreement with MakeMusic dated June 13, 2011 (your “Employment
Agreement”). The purpose of this Separation Agreement and Release letter
(“Separation Agreement”) is to set forth the specific separation pay and
benefits that MakeMusic has agreed to provide to you, provided you agree to the
terms and conditions of this Separation Agreement.

By your signature below, you agree to the following terms and conditions:

1. End of Employment.

a. Your employment with MakeMusic ended effective at the close of business on
June 15, 2012.

b. Upon your receipt of your final paycheck, which includes payment for services
through June 15, 2012, you will have received all wages owed to you by virtue of
your employment with MakeMusic or separation thereof, except for payments due
under this Separation Agreement.

c. Upon your receipt of payment from MakeMusic in the amount of $11,409.23, less
applicable deductions and withholding, which represents payment for eighty
(80) hours of accrued but unused Paid Time Off (PTO) at your regular rate, you
will have received all PTO benefits owed to you by virtue of your employment
with MakeMusic or separation thereof.

d. MakeMusic will reimburse you, within five business days of your submission,
for all reasonable MakeMusic business expenses incurred by you in the normal
course in accordance with company policy provided you submit your request for
reimbursement and receipts to MakeMusic’s Human Resources Department no later
than July 31, 2012.

d. The COBRA period for continuation of your insurance coverage under
MakeMusic’s group plans will begin on July 1, 2012. Information regarding your
right to elect COBRA coverage will be sent to you via separate letter. MakeMusic
will make payments of a portion of your family COBRA coverage as set forth in
Section 2(b) below.

e. Except as expressly provided in Section 2(c) of this Separation Agreement,
your rights with regard to your stock options and restricted stock awards with
MakeMusic are governed by your separate equity award agreements with MakeMusic,
and amendments thereto, and are not affected by this Separation Agreement.



--------------------------------------------------------------------------------

f. You have resigned all positions with MakeMusic effective June 15, 2012,
including without limitation your positions as an officer of MakeMusic and
member of MakeMusic’s Board of Directors.

g. MakeMusic will provide you with defense and indemnification in connection
with any claims made by any third parties concerning matters within the scope of
your responsibilities at MakeMusic, to the fullest extent permitted under
MakeMusic’s By-Laws and Articles of Incorporation, as amended, insurance
policies and/or state or federal law, and consistent with the defense and
indemnification provided to other current and former MakeMusic officers.

You are not eligible for any other payments or benefits by virtue of your
employment with MakeMusic or separation thereof except for those expressly
described in this Separation Agreement or otherwise provided by the terms of any
benefit plan. You will not receive the payments and benefits described in
Section 2 if you (i) do not sign and return this Separation Agreement by the due
date indicated, (ii) rescind this Separation Agreement after signing it, or
(iii) violate any of the terms and conditions set forth in this Separation
Agreement.

2. Separation Pay and Benefits. Specifically in consideration of your signing
this Separation Agreement and subject to the limitations, obligations, and other
provisions contained in this Separation Agreement, MakeMusic agrees as follows:

a. To pay you separation pay in the gross amount of Two Hundred Ninety-Six
Thousand Six Hundred Forty and 00/100 Dollars ($296,640) (representing twelve
(12) months of pay at the rate of your ending base salary), less applicable
deductions and withholding. Such separation pay will be paid to you in
substantially equal installments on the Company’s regular payday schedule
beginning with the first regularly scheduled payday following expiration of the
rescission periods noted below without rescission.

b. Provided you timely elect and remain eligible for COBRA coverage, to pay
$961.70 of your monthly COBRA premiums for your family’s health, dental and life
insurance coverage for the twelve month period of July 2012 through June 2013.
You will be responsible for paying the balance of the premiums for such
insurance coverage during this period and, by signing this Separation Agreement,
you voluntarily authorize MakeMusic to deduct your portion of the premiums from
the payments described in Section 2.a. above, unless you notify MakeMusic that
you and/or your family no longer need COBRA coverage through MakeMusic.
MakeMusic will discontinue payments under this Section 2.b. prior to the
expiration of the twelve month period if, and at such time as, you (1) are
covered or eligible to be covered under the insurance policy of a new employer
with substantially similar benefits, or (2) cease to participate, for whatever
reason, in MakeMusic’s group insurance plans. You agree to promptly provide
MakeMusic notice if you become covered or eligible to be covered under the
health, dental or life insurance policy of a new employer with substantially
similar benefits.

c. With respect to the option to purchase shares of MakeMusic common stock
granted under Section 2.07 of the Employment Agreement (the “Option”), to
execute the amendment attached hereto as Exhibit A, in order to: (i) cause the
immediate vesting of 2,604 shares of MakeMusic common stock as of the date of
execution of this Separation Agreement, and (ii) extend to June 15, 2015 the
period during which

 

2



--------------------------------------------------------------------------------

the vested portion of the Option may be exercised following your separation from
service. Following your separation from service, the Option shall be exercisable
only to the extent that it is exercisable as of the date of execution of this
Separation Agreement (equal to an aggregate of 33,852 shares), but had not
previously been exercised. To the extent the Option is not exercisable upon your
separation from service, or if you do not exercise the Option on or prior to
June 15, 2015, all of your rights under the Option will be forfeited. The
parties acknowledge that these amendments will result in the Option being
treated as a non-qualified stock option in accordance with applicable rules of
the Internal Revenue Code.

d. To pay you Sixty Thousand and 00/100 Dollars ($60,000), less applicable
deductions and withholding, within ten (10) business days following expiration
of the rescission periods noted below without rescission.

3. MakeMusic’s Release of Claims. Specifically in consideration of your release
of claims as described in Section 4 of this Separation Agreement, to which
MakeMusic would not otherwise be entitled, by signing this Separation Agreement,
MakeMusic agrees to release and forever discharges you of and from any and all
manner of claims, demands, actions, causes of action, administrative claims,
liability, damages, claims for punitive or liquidated damages, claims for
attorney’s fees, costs and disbursements, individual or class action claims, or
demands of any kind whatsoever, it has or might have against you, in law or
equity, contract or tort, arising in connection with your employment with
MakeMusic, and however originating or existing, from the beginning of time
through the date of MakeMusic signing this Separation Agreement. MakeMusic is
not, by signing this Separation Agreement, releasing or waiving (1) any rights
or claims that may arise after this Separation Agreement is signed, (2) the
right to institute legal action for the purpose of enforcing the provisions of
this Separation Agreement, or (3) the right to testify, assist, or participate
in an investigation, hearing, or proceeding conducted by a government agency.

4. Your Release of Claims. Specifically in consideration of the separation pay
and benefits described in Section 2, to which you would not otherwise be
entitled, and MakeMusic’s release of claims against you as described in
Section 3, to which you would not otherwise be entitled, by signing this
Separation Agreement you, for yourself and anyone who has or obtains legal
rights or claims through you, agree to the following:

a. You hereby do release, agree not to sue, or assist or encourage others to
sue, whether directly or derivatively on behalf of the Company or others, and
forever discharge MakeMusic (as defined below) of and from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, you have or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with your employment with MakeMusic, the termination of that
employment, conduct or inaction of members of the Board of Directors of
MakeMusic, your acquisition, ownership or disposition of MakeMusic securities,
or otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Separation Agreement.

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract (including

 

3



--------------------------------------------------------------------------------

without limitation any claims arising under your Employment Agreement),
estoppel, improper discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment), violation of the United States
Constitution, the Minnesota Constitution, the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Minnesota Human Rights Act, Minn. Stat. §
363A.01 et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act,
29 U.S.C. § 151 et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101 et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the
Fair Labor Standards Act, any claim arising under Minn. Stat. Chapters 177 and
181, Minn. Stat. § 176.82, and any claim for retaliation, harassment or
discrimination based on sex, race, color, creed, religion, age, national origin,
marital status, sexual orientation, disability, status with regard to public
assistance, veteran or military status, genetic information, or any other
protected class under federal, state or local law. You hereby waive any and all
relief not provided for in this Separation Agreement. You understand and agree
that, by signing this Separation Agreement, you waive and release any past,
present, or future claim to employment with MakeMusic.

c. If you file, or have filed on your behalf, a charge, complaint, or action,
you agree that the payments and benefits described above in Section 2 is in
complete satisfaction of any and all claims in connection with such charge,
complaint, or action and you waive, and agree not to take, any award of money or
other damages from such charge, complaint, or action.

d. You are not, by signing this Separation Agreement, releasing or waiving
(1) any vested interest you may have in any 401(k) or profit sharing plan by
virtue of your employment with MakeMusic, (2) any rights or claims that may
arise after this Separation Agreement is signed, (3) the post-employment
payments and benefits specifically promised to you under Sections 1 and 2 of
this Separation Agreement, (4) the right to institute legal action for the
purpose of enforcing the provisions of this Separation Agreement, (5) any rights
you have under workers compensation laws, (6) any rights you have under state
unemployment compensation benefits laws, (7) the right to file a charge with a
governmental agency such as the Equal Employment Opportunity Commission,
although, as noted above, you agree that you will not be able to recover any
award of money or damages if you file such a charge or have a charge filed on
your behalf, (8) the right to testify, assist, or participate in an
investigation, hearing, or proceeding conducted by the EEOC or other
governmental agency, or (9) any rights you have under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).

e. MakeMusic, as used in this Section 4, shall mean MakeMusic, Inc. and its
parent, subsidiaries, divisions, affiliated entities, insurers, if any, and its
and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of
MakeMusic, in their official and individual capacities.

5. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Separation Agreement, you acknowledge and
agree that MakeMusic has informed you by this Separation Agreement that (1) you
have the right to consult with an attorney of your choice prior

 

4



--------------------------------------------------------------------------------

to signing this Separation Agreement, and (2) you are entitled to twenty-one
(21) calendar days from your receipt of this Separation Agreement on June 22,
2012 to consider whether the terms are acceptable to you. You have the right, if
you choose, to sign this Separation Agreement prior to the expiration of the
twenty-one (21) day period.

6. Notification of Rights under the Minnesota Human Rights Act (Minn. Stat.
Chapter 363A) and the Federal Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.). You are hereby notified of your right to rescind the release of
claims contained in Section 4 with regard to claims arising under the Minnesota
Human Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15) calendar
days of your signing this Separation Agreement, and with regard to your rights
arising under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., within seven (7) calendar days of your signing this Separation
Agreement. The two rescission periods shall run concurrently. In order to be
effective, the rescission must (a) be in writing; (b) delivered to Deb Peterson,
MakeMusic, Inc., 7615 Golden Triangle Drive, Suite M, Eden Prairie, MN
55344-3848 by hand or mail within the required period; and (c) if delivered by
mail, the rescission must be postmarked within the required period, properly
addressed to Deb Peterson, as set forth above, and sent by certified mail,
return receipt requested. You understand that if you rescind any part of this
Separation Agreement in accordance with this Section 6, you will not receive the
separation pay and benefits described in Section 2 and you will be obligated to
return any such payments if already received.

7. Return of Property. By signing this Separation Agreement, you acknowledge and
agree that all documents and materials relating to the business of, or the
services provided by, MakeMusic are the sole property of MakeMusic. By signing
this Separation Agreement you further agree and represent that you will promptly
return to MakeMusic all of its property, including but not limited to, all
computers and computer accessories, phones and phone accessories, keys, access
cards, credit cards, customer records, financial data, business records and
other documents and materials, whether on computer disc, hard drive or other
form, and all copies thereof, within your possession or control, which in any
manner relate to the business of, or the duties and services you performed on
behalf of MakeMusic.

8. On-Going Obligations. You are hereby reminded of your on-going obligations to
MakeMusic under Articles IV, V and VI of your Employment Agreement with
MakeMusic. You acknowledge and agree that if you violate Article IV, V or VI of
your Employment Agreement, MakeMusic shall be entitled to all available legal
and equitable remedies, including but not limited to suspending and recovering
any and all payments and benefits made or to be made under Section 2 of this
Separation Agreement. The parties agree that you are free to provide letters of
reference for MakeMusic employees who request such a letter in your individual
capacity and not on behalf of MakeMusic. The parties further agree that you are
free to solicit former employees of MakeMusic, as long as you did not solicit or
encourage those employees to leave MakeMusic.

9. Cooperation. You agree to respond to MakeMusic via email or phone, and
provide other assistance as requested, in a timely and helpful manner, should it
have questions for you regarding your work for MakeMusic, including, without
limitation, status of projects, passwords, and location of data and documents.
MakeMusic will compensate you at the rate of $143 per hour for such services,
billed in 15 minute increments, as invoiced to MakeMusic within thirty (30) days
of the provision of such services. You will also be promptly reimbursed by
MakeMusic for all reasonable and documented out of pocket expenses incurred in
connection with complying with this Section.

 

5



--------------------------------------------------------------------------------

10. Non-Disparagement and Confidentiality.

a. You promise and agree not to disparage MakeMusic, its shareholders, officers,
directors, employees, customers, products or services. MakeMusic promises and
agrees that the current Board of Directors of the Company, the current Chief
Operating Officer and Chief Financial Officer of the Company and the current
Vice President of Human Resources of the Company will not disparage you.

b. You further promise and agree not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the substance
and/or nature of any dispute between MakeMusic and any employee or former
employee, including yourself. You agree that the only people with whom you may
discuss this confidential information are your legal and financial advisors,
your spouse/domestic partner or your health care providers, provided they agree
to keep the information confidential, or as otherwise required by law. MakeMusic
promises and agrees that neither the current Board of Directors of MakeMusic nor
the current Chief Operating Officer and Chief Financial Officer nor the current
Vice President of Human Resources will disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the substance
and/or nature of any dispute between MakeMusic and you. MakeMusic agrees that
the only people with whom it may discuss this confidential information are its
legal and financial advisors, provided they agree to keep the information
confidential, or as otherwise required by law.

11. Remedies. In any dispute, claim or controversy between you and MakeMusic in
connection with this Separation Agreement, the party prevailing on her/its
monetary claims or defenses or substantially prevailing with respect to any
equitable claims or defenses shall be entitled to all reasonable attorneys’ fees
and costs from the nonprevailing party incurred in enforcing or defending the
claim. Furthermore, in the event there is an adjudicated determination of your
breach of this Separation Agreement, MakeMusic has no duty to continue to make
payments and shall recover any and all payments and benefits made or to be made
under Section 2 of this Separation Agreement. If either party seeks and/or
obtains relief from an alleged breach of this Separation Agreement, all of the
provisions of this Separation Agreement shall remain in full force and effect.

12. Non-Admission. It is expressly understood that this Separation Agreement
does not constitute, nor shall it be construed as, an admission by MakeMusic or
you of any liability or unlawful conduct whatsoever. MakeMusic and you
specifically deny any liability or unlawful conduct.

13. Successors and Assigns. This Separation Agreement is personal to you and may
not be assigned by you without the written agreement of MakeMusic. The rights
and obligations of this Separation Agreement shall inure to the successors and
assigns of MakeMusic. Notwithstanding the foregoing, in the event of your death,
any remaining monies owing to you under this Separation Agreement shall be paid
to your estate and your rights with regard to stock options and restricted stock
awards shall be transferred to your estate.

14. Enforceability. If a court finds any term of this Separation Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible. If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Separation Agreement shall remain in effect.

 

6



--------------------------------------------------------------------------------

15. Law Governing. This Separation Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.

16. Full Agreement. This Separation Agreement contains the full agreement
between you and MakeMusic and may not be modified, altered, or changed in any
way except by written agreement signed by both parties. The parties agree that
this Separation Agreement supersedes and terminates any and all other written
and oral agreements and understandings between the parties except for the
following agreements, which shall remain in full force and effect: your separate
stock option and restricted stock award agreements with MakeMusic (except as
noted in Section 2(c) above) and Articles I and IV – X of your Employment
Agreement with MakeMusic.

17. Code Section 409A. The parties intend that any amounts payable under this
Separation Agreement shall be exempt from the requirements, if any, of
Section 409A of the Internal Revenue Code of 1986, as amended, and the notices,
regulations and other guidance of general applicability issued thereunder (“Code
Section 409A”), and will interpret this Separation Agreement in a manner that
will preclude the imposition of additional taxes and interest imposed under Code
Section 409A. The parties agree that they believe the end of your employment
qualifies as an involuntary separation from service as that phrase is defined in
Code Section 409A and will not take a position to the contrary. Notwithstanding
the foregoing, in no event shall MakeMusic be liable for any portion of any
taxes, penalties, interest or other expenses that may be incurred by you due to
a finding of noncompliance with Code Section 409A.

18. Acknowledgment of Reading and Understanding. By signing this Separation
Agreement, you acknowledge that you have read this Separation Agreement,
including the release of claims contained in Section 4, and understand that the
release of claims is a full and final release of all claims you may have against
MakeMusic and the other entities and individuals covered by the release. By
signing, you also acknowledge and agree that you have entered into this
Separation Agreement knowingly and voluntarily.

19. Counterparts. This Agreement may be executed by e-mail PDF transmission and
in counterparts, each of which shall be deemed an original and all of which
shall constitute one instrument.

If not already accepted by you, the offer contained in this Separation Agreement
will expire at 5:00 p.m. on July 14, 2012. After you have reviewed this
Separation Agreement and obtained whatever advice and counsel you consider
appropriate regarding it, please evidence your agreement to the provisions set
forth in this Separation Agreement by dating and signing the Separation
Agreement. Please then return an original signed Separation Agreement to Deb
Peterson no later than 5:00 p.m. on July 14, 2012. Please keep a copy for your
records.

{Remainder of Page Intentionally Left Blank}

 

7



--------------------------------------------------------------------------------

Karen, we wish you the best.

Sincerely,

MAKEMUSIC, INC.

/s/ Michael Skinner

Michael Skinner

Chair of the Compensation Committee

{Signature Pages Follow}

 

8



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND SIGNATURE

TO SEPARATION AGREEMENT AND RELEASE WITH MAKEMUSIC, INC.

DATED JUNE 22, 2012

By signing below, I, Karen T. van Lith, acknowledge and agree to the following:

 

  •  

I have had adequate time to consider whether to sign this Separation Agreement.

 

  •  

I have read this Separation Agreement carefully.

 

  •  

I understand and agree to all of the terms of the Separation Agreement.

 

  •  

I am knowingly and voluntarily releasing my claims against MakeMusic.

 

  •  

I have not, in signing this Separation Agreement, relied upon any statements or
explanations made by MakeMusic except as for those specifically set forth in
this Separation Agreement.

 

  •  

I intend this Separation Agreement to be legally binding.

 

  •  

I am signing this Separation Agreement on or after my last day of employment
with MakeMusic.

Accepted this 22nd day of June, 2012.

 

/s/ Karen T. van Lith

Karen T. van Lith

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND SIGNATURE

TO SEPARATION AGREEMENT AND RELEASE WITH KAREN VAN LITH

DATED JUNE 22, 2012

On behalf of MakeMusic, Inc., by signing below, I, Michael Skinner, acknowledge
and agree to the following:

 

  •  

MakeMusic has had adequate time to consider whether to sign this Separation
Agreement.

 

  •  

MakeMusic has read this Separation Agreement carefully.

 

  •  

MakeMusic understands and agrees to all of the terms of the Separation
Agreement.

 

  •  

MakeMusic is knowingly and voluntarily releasing its claims against Karen van
Lith.

 

  •  

MakeMusic has not, in signing this Separation Agreement, relied upon any
statements or explanations made by Karen van Lith except as for those
specifically set forth in this Separation Agreement.

 

  •  

MakeMusic intends this Separation Agreement to be legally binding.

Accepted this 22nd day of June, 2012.

 

MAKEMUSIC, INC.

/s/ Michael Skinner

Michael Skinner

Chair of the Compensation Committee

 

10



--------------------------------------------------------------------------------

AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENT

THIS AMENDMENT (the “Amendment”) to the Incentive Stock Option Agreement (the
“Agreement”) by and among MakeMusic, Inc. (the “Company”) and Karen T. van Lith
(the “Optionee”), is effective immediately preceding the end of Optionee’s
employment with the Company. Capitalized terms not defined in this Amendment
will have the definitions set forth in the Agreement.

WITNESSETH:

WHEREAS, the Company and Optionee entered into a Separation Agreement and
Release dated June 22, 2012 (the “Separation Agreement”), pursuant to which the
Company and Optionee agreed, among other things, to (i) cause the immediate
vesting of 2,604 shares of MakeMusic common stock as of the date of execution of
the Separation Agreement, and (ii) extend to June 15, 2015 the period during
which the vested portion of the Option may be exercised following the
termination of Optionee’s employment.

NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

1. Vesting. To revise Section 2(a) of the Agreement to provide that the portion
of the Option that was scheduled to vest on June 30, 2012 shall vest on the date
of execution of the Separation Agreement. No further vesting shall occur after
such date.

2. Term. To revise Section 2(b) of the Agreement to provide that the period
during which the vested portion of the Option may be exercised shall terminate
on June 15, 2015, notwithstanding termination of the Optionee’s employment.

The Company and Optionee acknowledge that this Amendment has the effect of
making the Option covered by the Agreement a non-qualified stock option under
applicable rules of the Internal Revenue Service and agree that the Agreement
shall be interpreted as such. Except as amended hereby, the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in the manner appropriate to each, effective immediately preceding the end of
Optionee’s employment with the Company.

 

    MAKEMUSIC INC. Date: June 22, 2012     By:     /s/ Michael Skinner    

Michael Skinner

Chair of the Compensation Committee

Date: June 22, 2012     /s/ Karen T. van Lith     Karen T. van Lith